Citation Nr: 1602182	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a dental disorder.

7.  Entitlement to service connection for traumatic brain injury.

8.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the periods prior to April 29, 2009 and on and after December 1, 2009.

REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the case has since been transferred to the RO in St. Petersburg, Florida.

Initially, the RO denied the above service connection claims, as well as service connection for PTSD, in the June 2009 decision.  In the January 2012 rating decision, the RO granted service connection for PTSD and assigned a 70 percent evaluation and a temporary total evaluation based on hospital treatment in excess of 21 days.  The Veteran appealed.  The issue on appeal has been recharacterized to reflect the temporary total evaluation period.

In addition, the Veteran initiated a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), which the RO denied in a November 2014 rating decision.  The TDIU issue was made part of the pending appeal.  See November 2014 supplemental statement of the case.  Thereafter, the RO granted TDIU in a September 2015 rating decision, effective from the date of the original compensation claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain any additional documents pertinent to the matter addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in January 2016.  He failed to appear for the hearing; however, the record shows that he had notified VA the day prior that he would be unable to attend the hearing because he had been in a car accident and needed time to recover from his injuries.  See January 2016 report of contact.  Based on the foregoing, the Veteran should be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2015).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The Veteran has indicated that he is unavailable until April 2016 for medical reasons.  See January 2016 report of contact.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




